TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00420-CR


                                Sean Patrick Bunker, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
         NO. CR-17-0391-C, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 16, 2020. On counsel’s

motions, the time for filing was extended to February 16, 2021. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than March 18,

2021. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on February 23, 2021.



Before Chief Justice Byrne, Justices Baker and Smith

Do Not Publish